DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 PALM BEACH PAIN MANAGEMENT, INC., a Florida corporation, and
                   ANTHONY ROGERS,
                      Appellants,

                                    v.

               GARY D. CARROLL and APRIL CARROLL,
                            Appellees.

                              No. 4D19-1494

                              [June 18, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No. 502006CA004907.

   Sharon Bidka Urbanek and Theodore S. Forman of Forman Law Offices,
P.A., Delray Beach, for appellants.

   Stephen J. Padula and Joshua S. Widlansky of Padula Bennardo
Levine, LLP, Boca Raton, for appellee Gary Carroll.

PER CURIAM.

   Affirmed.

LEVINE, C.J., DAMOORGIAN and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.